DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 03 November 2022 has been entered in full.  Claims 2, 4-6, 10-12, and 16-26 are canceled.  Claims 13-15 and 27 remain withdrawn from consideration.  Claims 1, 3, 7-9, and 28-34 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the disclosure for informalities as set forth at p. 2 of the previous Office action (mailed 31 August 2022) is withdrawn in view of the substitute specification correcting said informalities (received 03 November 2022, entered).
 	The rejection of claims 7, 9, and 11 under 35 U.S.C. 112(b) as set forth at p. 3 of the previous Office action (mailed 31 August 2022) is withdrawn in view of the amended claims (received 03 November 2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-9, and 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for treating glaucoma in a subject, comprising administering intravitreally to the eye of said subject an inhibitor of CSF1 receptor, wherein said inhibitor is an antagonistic CSF1 receptor antibody, 
does not reasonably provide enablement for the method as more broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The basis of this rejection is set forth at pp. 4-7 of the previous Office action (mailed 31 August 2022).
Applicant argues (p. 7, remarks received 03 November 2022) that the claim amendments have obviated the rejection.  Applicant’s arguments have been fully considered but are not found to be persuasive because the claims are still broader than what ahs been indicated as enabled.  Specifically, while the claims have been amended to recite the patient population that has been indicated as enabled (i.e., those suffering from glaucoma), the claims are not limited to intravitreal administration, or administration of CSF1 receptor inhibitors that are antagonistic CSF1 receptor antibodies.  Regarding administration routes, Pitiot et al. (2022, Antibodies 11:1-25; doi.org/10.3390/antib11030056) teach that intravitreal administration is the only route which avoids the many barriers to the retina, including static barriers, negatively charged tissue barriers, blood-aqueous barrier, and blood-retinal barrier (pp. 9-10).  The instant specification has not demonstrated alternate administration routes that were effective.  Regarding the antibody, it is noted that antibodies can have a range of activities from agonistic to neutral to antagonistic.  See “Agonistic Antibodies” (https://www.creativebiolabs.net/agonistic-antibody_72.htm; accessed 15 December 2022).  In the instantly claimed methods, only antagonistic antibodies would be predicted to be effective.  Agonist and neutral antibodies are not exemplified in the instant specification to counter the presumption based on the knowledge of the ordinary skilled artisan. 
Due to the large quantity of experimentation necessary to determine alternative administration routes and use of antibodies other than antagonistic antibodies, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of alternate administration routes and alternate antibody activity on the disease, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
15 December 2022